Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed.
Claim 1: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination a motor control device comprising: a current determining unit that determines a current flowing through a stator coil of a synchronous motor; an applied voltage determining unit that determines an applied voltage applied to the stator coil; a current-peak-value- and-electrical-angle determining unit that determines a current peak value and a current electrical angle based on a current determined by the current determining unit; an induced-voltage-peak-value- and-electrical-angle determining unit that determines an induced voltage peak value and an induced voltage electrical angle based on the current determined by the current determining unit and an applied voltage determined by the applied voltage determining unit; a flux linkage determining unit that determines a flux linkage of a rotor of the synchronous motor based on the induced voltage peak value and a rotational speed of the synchronous motor; a first rotor position determining unit that determines a rotor position of the synchronous motor based on the induced voltage electrical angle, and a first induced voltage phase obtained from the current peak value and a difference between the induced voltage electrical angle and the current electrical angle; a second rotor position determining unit that determines a rotor position of the synchronous motor based on the induced voltage electrical 
The prior art made of record in form 892 and 1449, discloses a motor control device capable of determining a rotor position with high accuracy not only in normal control but also in flux-weakening control. The motor control device includes: a first rotor position determining unit that determines a rotor position of a synchronous motor by using a rotor position calculation formula with, as parameters, current electrical angle or induced voltage electrical angle, and first current phase or first induced voltage phase obtained based on current peak value and [(induced voltage electrical angle)−(current electrical angle)]; a second rotor position determining unit  that determines a rotor position of the synchronous motor by using a rotor position calculation formula with, as parameters, current electrical angle or induced voltage electrical angle, and second current phase or second induced voltage phase obtained based on current peak value and flux linkage of a rotor of the synchronous motor; and a selecting unit that selects the first or second rotor position determining unit.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846       


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846